Case 7:19-cv-00184 Document 1-3 Filed on 05/30/19 in TXSD Page 1 of 2




                EXHIBIT 3
      Case 7:19-cv-00184 Document 1-3 Filed on 05/30/19 in TXSD Page 2 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              McALLEN DIVISION

ELMA IRMA MORENO                      §
     Plaintiff                        §
                                      §      CIVIL ACTION NO. _ _ _ _ __
VS.                                   §
                                      §
                                      §
                                      §
PAG McALLEN Tl , LLC                  §
     Defendant                        §
                                      §

                           LIST OF COUNSEL OF RECORD


ATTORNEYS FOR PLAINTIFF,            Michael J. Cisneros
ELMA IRMA MORENO                    State Bar No. 00793509

                                    Arturo Cisneros
                                    State Bar No. 00789224

                                    OF COUNSEL:

                                    THE CISNEROS LAW FIRM, L.L.P .
                                    312 Lindberg
                                    McAllen, Texas 78501
                                    Telephone: (956) 682-1883
                                    Telecopy: (956) 682-0132
                                    Email: email@cisneroslawfirm.com


ATTORNEY FOR DEFENDANT,             E. Michael Rodriguez
PAG McALLEN T1, LLC                 State Bar No. 00791553
                                    Federal ID No. 18759
                                    Email: mrodriguez@atlashall.com

                                    Brent A. Bishop
                                    State Bar No. 00796211
                                    Federal ID No. 20665
                                    Email : bbishop@atlashall .com

                                     OF COUNSEL:

                                    Atlas, Hall & Rodriguez, LLP
                                    818 Pecan (78501)
                                    P.O. Drawer 3725
                                    McAllen, TX 78502
                                    Telephone: 956/682-5501
                                    Telecopy: 956/686-6109
